DETAILED ACTION
Notice to Applicant

1.            The following is a FINAL office action upon examination of application number 15/789,940. Claims 1-8 and 10-20 are pending in this application and have been examined on the merits discussed below.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

3.	In the response filed September 29, 2021, Applicant amended claims 1 and 13, and  did not cancel any claims. No new claims were presented for examination.

4.	Applicant's amendments to claims 1 and 13 are hereby acknowledged. The amendments are sufficient to overcome the previously issued claim rejections under 35 U.S.C. 112(b); accordingly these rejections have been withdrawn.

5.	The claim rejections under 35 U.S.C. 101 were previously withdrawn. [Office Action, dated 07/07/2021]

Response to Arguments

6.	Applicant's arguments filed September 29, 2021, have been fully considered.

7.	Applicant submits “The prior art of record does not disclose or suggest orchestrating a 

In response to the Applicant’s argument that “the prior art of record does not disclose or suggest orchestrating a deployment plan or triggering each computational milestone in the group of milestones to be executed by the processor at a time relative to other identified computational milestones in the group of milestones, based on computational milestones that are in a critical path of another computational milestone in the group of computational milestones completing processing by the processor at an expected completion time before a trigger of their dependent computational milestone,” it is noted that this argument is a mere allegation of patentability by the Applicant with no supporting rationale or explanation. Merely stating that the claims do not teach a feature does not offer any insight as to why the specific sections of the prior art relied upon by the Examiner fail to disclose the claimed features. Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Moreover, the Examiner notes the limitations being argued by Applicant as being newly amended to the claims in the response filed 09/29/2021, which have been addressed in the updated rejection below. Applicant’s argument has been considered, but it pertains to amendments to independent claim 1 that are believed to be addressed via the updated ground of rejection under §103(a) set forth in the instant office action.

8.	Applicant submits “The prior art of record does not disclose or suggest upon determining 

In response to the Applicant’s argument that “the prior art of record does not disclose or suggest upon determining that there is interdependence between at least some of the identified milestones, creating a group of milestones based on these interdependent milestones,” it is noted that this argument is a mere allegation of patentability by the Applicant with no supporting rationale or explanation. Merely stating that the claims do not teach a feature does not offer any insight as to why the specific sections of the prior art relied upon by the Examiner fail to disclose the claimed features. Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Accordingly, this argument is found unpersuasive.

9.	Applicant submits “It is respectfully submitted that the issue is not whether there is a delaying of execution until excess resources are available or suspending tasks until they are blocked. Rather, the issue is whether the prior art of record fairly teaches provisioning of a computational workload on a cloud that is orchestrated in such a way that takes into consideration a common completion time of the processing.” [Applicant’s Remarks, 09/29/2021, pages 17-18]

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., provisioning of a computational workload on a cloud that is orchestrated in such a way that takes into consideration a common completion time of the processing) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 

10.	Applicant submits “Review of Wagner makes plain that “orchestrating a deployment plan for triggering each computational milestone in the group of milestones to be executed by the processor at a time relative to other identified computational milestones in the group of milestones, based on computational milestones that are in a critical path of another computational milestone in the group of computational milestones completing processing by the processor at an expected completion time before a trigger of their dependent computational milestone,” is not disclosed or even suggested.” [Applicant’s Remarks, 09/29/2021, page 18]

	The Examiner respectfully disagrees. With respect to the §103 rejection of independent claim 1, Applicant argues that Wagner does not teach or suggest “orchestrating a deployment plan for triggering each computational milestone in the group of milestones to be executed by the processor at a time relative to other identified computational milestones in the group of milestones, based on computational milestones that are in a critical path of another computational milestone in the group of computational milestones completing processing by the processor at an expected completion time before a trigger of their dependent computational milestone.” However, in at least paragraphs 0015, 0023, 0075, 0089, 0093, Wagner teaches the instant limitation by coordinating a deployment plan for triggering execution of tasks in a group of tasks based on an expected completion time. In particular, Wagner’s system for asynchronous task management in an on-demand network code execution environment which encompasses ordering execution of the tasks, based on tasks that are dependent on earlier tasks completing processing before a trigger of their dependent task, as discussed in at least paragraphs 0015, 0075, 0089, 0093, is reasonably understood as teaching the disputed limitation “orchestrating a deployment plan for triggering each computational milestone in the group of milestones to be executed by the processor at a time relative to other identified computational milestones in the group of 
In further support of the reasonableness of mapping Wagner’s multiple tasks to the group of milestones to be executed, it is noted that paragraph 0096 describes “For example, where a hierarchy of dependencies exists between multiple tasks, such that a "tree" of blocked tasks exists, the on-demand code execution system may order execution of the tasks according to their dependencies, such that each blocked task is suspended until dependency tasks have completed or are expected to shortly complete. In some instances, the on-demand code execution system may cause multiple tasks within a "tree" to be executed by the same execution environment or same physical computing device, to reduce intercommunication times among the tasks.” Causing a task to be executed based on the expected completion time of dependency tasks also suggests triggering each computational milestone to be executed at a time relative to other identified computational milestones in the group of milestones. Thus, given the broadest reasonable interpretation consistent with the specification 

11.	Applicant submits that “a creation of a group of computational milestones based on interdependent computational milestones, as provided in the context of claim 1, is not disclosed or even remotely suggested.” [Applicant’s Remarks, 09/29/2021, page 19]

With respect to the §103 rejection of independent claim 1, Applicant argues that “a creation of a group of computational milestones based on interdependent computational milestones, as provided in the context of claim 1, is not disclosed or even remotely suggested.” However, in at least paragraphs 0036, 0042, 0049, 0051, 0096, Raikov teaches the disputed limitation by determining an interconnection between the plurality of lifecycles of each component of a multi-machine system. In particular, Raikov’s deployment plan generator, which encompasses creating a deployment plan based on the dependencies between tasks having a specified order in which virtual computing resources are provisioned, as discussed in at least paragraph 0042 and 0048 is reasonably understood as teaching the disputed “creation of a group of computational milestones based on interdependent computational milestone” since Raikov's deployment plan is conducted pursuant to a planning procedure comprising specifying dependencies between tasks having a specified order in which virtual computing resources are provisioned.
Moreover, Raikov describes that “When the orchestrator receives a request to provision a service, the orchestrator generates a composition or compilation, which calculates components in the selected blueprint and their dependencies and performs a dependency check. If the dependencies are met, then the composition starts to provision the components of the blueprint 126. When given the broadest reasonable interpretation the term interdependence reasonably comprises any dependency, connection, association, linkage, interconnection, relation between two things. The Examiner relied on the broadest reasonable interpretation when rejecting the 
In further support of the reasonableness of mapping Raikov’s deployment plan created based on the dependencies between milestones to the claimed group of computational milestones based on these interdependent milestones, it is noted that paragraph 0077 of Raikov discloses that “The CBP (complex blueprint  service) can construct a dependency tree for virtual computing system components and enable the blueprint for the composition to provision the components in order (or in parallel if no dependency exists between components) as each component transitions among a plurality of lifecycle states.” Thus, given the broadest reasonable interpretation consistent with the specification in construing the claimed invention, it is Examiner’s position that the disclosure of Raikov teaches and at least suggests the disputed limitation. Accordingly, this argument is found unpersuasive.

12.	Applicant submits “The Final Office Action’s conclusion that (1) Anderson, can be combined with Martinez, Raikov, and Wagner, is not sufficiently supported and, in fact, such unsubstantiated conclusion seems to have been determined completely arbitrarily by the Office Action based on the impermissible hindsight analysis in light of the very teachings of the present application.” [Applicant’s Remarks, 09/29/2021, page 21]

In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

13.	Applicant submits “one skilled in the art would not be motivated to combine Anderson with Martinez, Raikov, and Wagner as asserted by the Office Action.” [Applicant’s Remarks, 09/29/2021, page 21]

The Examiner respectfully disagrees. In response to Applicant’s argument that “one skilled in the art would not be motivated to combine Anderson with Martinez, Raikov, and Wagner as asserted by the Office Action,” the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, it is noted that the examiner has provided reasoning articulating why it would have been obvious to combine the references as proposed. The Examiner notes that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). The Examiner points out that the rejection of claim 1 provided an articulated line of KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 418, 82 USPQ2d at 1396 (quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006)). In this case, Anderson relates to a system and method for intelligent workload management. Martinez relates to development and deployment of at software workload. Raikov relates to cloud computing platforms for performing computing operations. The combination of Anderson, Martinez, and Raikov is directed to features related to task management and cloud computing systems. Wagner relates to handling execution of tasks. The combination of Anderson, Martinez, and Raikov is directed to subject matter that is analogous to the subject matter encompassed by Applicant’s disclosure. Similarly, Wagner is directed to subject matter that is analogous to the subject matter encompassed by Applicant’s disclosure, particularly techniques for task management. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Anderson-Martinez-Raikov combination to include the teachings of Wagner, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One skilled in the art would reasonably understand that workload management and task planning are techniques commonly known and used in the art, and that, in a deployment management tool, the practice of orchestrating a deployment plan is a feature that has long been commonplace in business and industry in the interest of allowing users to efficiently handle task execution (Wagner, paragraph 0011). Therefore, it would have been obvious to one of ordinary skill in the art to modify the combination of Anderson, Martinez, and Raikov to include the teachings of Raikov, specifically by orchestrating a deployment plan for triggering each computational milestone in the group of milestones to be executed by the processor at a time relative to other identified computational 
It would have been recognized that applying the techniques of Wagner to the teachings of the Anderson-Martinez-Raikov combination would have yielded predictable results because the level of ordinary skill in the art demonstrate by the references applied shows the ability to incorporate such task management features into similar systems. As described in the Non-Final Office Action, dated July 07, 2021, the combination provides a more robust method by providing demonstration of dependencies which helps in the scheduling of individual activities, thereby assigning available resources to different tasks in a proper way so that all the constraints are fulfilled. As the claims have been given their "broadest reasonable interpretation consistent with the specification", the Examiner asserts that the scope and contents of the prior art have been determined, thereby satisfying the first factual inquiry set forth by Graham v. John Deere Co. The Examiner applied the teachings of Feldman, Rachev, and Hunter, and determined the deficiencies, thereby ascertaining the differences between the prior art and the claims at issue.  The Examiner has fulfilled the role of factfinder while resolving the Graham inquiries, as per MPEP 2141, and determined that the level of ordinary skill in the art is reflected by the prior art itself, thereby resolving the level of ordinary skill in the pertinent art. The Examiner asserts that the Graham factual inquiries have been properly resolved, resulting in a proper prima facie case of obviousness. Accordingly, this argument is found unpersuasive.

14.	Applicant’s remaining arguments either logically depend from the above-rejected arguments, in which case they too are unpersuasive for the reasons set forth above, or they are 

Claim Rejections - 35 USC § 103

15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

16.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

18.	Claims 1-8 and 11-19 are rejected under 35 U.S.C. 103 as unpatentable over Anderson et al., Pub. No.: US 2011/0125894 A1, [hereinafter Anderson], in view of Martinez et al., Pub. No.: US 2014/0280961 A1, [hereinafter Martinez], in view of Raikov et al., Pub. No.: US 2019/0065277 A1, [hereinafter Raikov], in further view of Wagner et al., US 2017/0371706 A1, [hereinafter Wagner].

As per claim 1, Anderson teaches a computing device configured to execute a deployment of a computational workload, the computing device comprising: a processor; a network interface coupled to the processor to enable communication over a network; a storage device coupled to the processor (paragraph 0009, discussing a system and method for intelligent workload management that may generally provide a computing environment having a fluid architecture, whereby the computing environment may create common threads to manage workloads that converge information relating to user identities and access credentials, provisioned and requested services, and physical and virtual infrastructure resources, among other things. In one implementation, services provided in the computing environment may generally include various aggregated physical and/or virtual resources, while applications may include various aggregated services and workloads may include various compositions of whole services, separate services, and/or sub-services that work together. For example, in response to a user requesting a service that performs a particular function or application, the intelligent workload management system may create a workload to manage provisioning the user with a tuned appliance configured to perform the particular function or application, whereby the tuned appliance may provide the requested service for the user. To manage the workload, the workload management system may create a resource store that points to a storage location for the appliance, declare a service level agreement and any runtime requirements that constrain 

an orchestration engine software stored in the storage device, wherein an execution of the software by the processor configures the computing device to perform acts comprising: receiving a computing workload request via the network (abstract, discussing a system and method for intelligent workload management including a computing environment having a model-driven, service-oriented architecture for creating collaborative threads to manage workloads, wherein the management threads may converge information for managing identities and access credentials, enforcing policies, providing compliance assurances, managing provisioned and requested services, and managing physical and virtual infrastructure resources; paragraph 0009, discussing a system and method for intelligent workload management that may generally provide a computing environment having a fluid architecture, whereby the computing environment may create common threads to manage workloads that converge information relating to user identities and access credentials, provisioned and requested services, and physical and virtual infrastructure resources, among other things. In one implementation, services provided in the computing environment may generally include various aggregated physical and/or virtual resources, while applications may include various aggregated services and workloads may include various compositions of whole services, separate services, and/or sub-services that work together. For example, in response to a user requesting a service that performs a particular function or application, the intelligent workload management system may create a workload to manage provisioning the user with a tuned appliance configured to perform the particular function or application (i.e., receiving a computing workload request), whereby the tuned appliance may provide the requested service for the user. To manage the workload, the workload management system may create a resource store that points to a storage location for the appliance, declare a service level agreement and any runtime requirements that constrain deployment for the 

extracting a blueprint from the computing workload request (paragraph 0077, discussing that orchestrated virtualization may generally refer to implementing automated policy-based controls for virtualized services. For example, an orchestrated data center may ensure compliance with quality of service agreements for particular groups of users, applications, or activities that occur in the information technology infrastructure 110. The workload management system may therefore provide a policy-based orchestration service to manage virtualized resources 114b, wherein the orchestration service may gather correct workload metrics without compromising performance in cloud computing environments or other emerging service delivery models. For example, workloads that users define may be executed using coordinated sets of virtual machines 114b embedding different application-specific operating systems, wherein the workload management system may provision and de-provision the virtual machines 114b to meet 

identifying computational milestones associated with the blueprint (paragraph 0075, discussing that the various containers used to manage the virtual machines 114b may further provide predictable and custom runtime environments for virtual machines 114b. In particular, the workload management system may embed prioritization schemes within portions of an operating system stack associated with a virtual machine 114b that may adversely impact throughput in the operating system. For example, unbounded priority inversion may arise in response to a low-priority task holding a kernel lock and thereby blocking a high-priority task, resulting in an unbounded latency for the high-priority task. As such, in one implementation, the prioritization schemes may embed a deadline processor scheduler (i.e., computational milestones associated with the blueprint are identified)  in the hypervisor of the virtual machine 114b and build admission control mechanisms into the operating system stack, which may enable the workload 

determining rules associated with the blueprint (paragraph 0077, discussing that orchestrated virtualization may generally refer to implementing automated policy-based controls for virtualized services. For example, an orchestrated data center may ensure compliance with quality of service agreements for particular groups of users, applications, or activities that occur in the information technology infrastructure 110. The workload management system may therefore provide a policy-based orchestration service to manage virtualized resources 114b, wherein the orchestration service may gather correct workload metrics without compromising performance in cloud computing environments or other emerging service delivery models. For example, workloads that users define may be executed using coordinated sets of virtual machines 114b embedding different application-specific operating systems, wherein the workload management system may provision and de-provision the virtual machines 114b to meet requirements defined in the workload. Furthermore, in cloud computing environments that can include unpredictable sets of dynamic resources external to the infrastructure 110, the workload 

determining a cost of each of the identified computational milestones (paragraph 0078, discussing that the workload management system may further manage the orchestrated data center to manage any suitable resources 114 involved in the virtualized workloads, which may span multiple operating systems, applications, and services deployed on various physical resources 114a and/or virtualized resources 114b. Thus, the workload management system may balance resources 114 in the information technology infrastructure 110, which may align management of resources 114 in the orchestrated data center with business needs or other constraints defined in the virtualized workloads (e.g., deploying or tuning the resources 114 to reduce costs, eliminate risks, etc.). For example, the configuration management database 185a may generally describe every resource 114 in the infrastructure 110, relationships among the resources 114, and changes, incidents, problems, known errors, and/or known solutions for managing the resources 114 in the infrastructure 110); and

executing the deployment plan (paragraph 0080, discussing that the orchestration service may automate workloads across various physical resources 114a and/or virtualized resources 114b using policies that match the workloads to suitable resources 114.  For example, deploying an orchestrated virtual machine 114b for a requested workload may include identifying a suitable host virtual machine 114b that satisfies any constraints defined for the workload (e.g., matching tasks to perform in the workload to resources 114 that can perform such tasks).  In response to identifying allocating and deploying the suitable host virtual machine 114b, deploying the orchestrated virtual machine 114b for the workload may include the workload management system positioning an operating system image on the host virtual machine 114b, defining and running the orchestrated virtual machine 114b on the chosen host virtual machine 114b, and then monitoring, restarting, or moving the virtual machine 114b as needed to continually satisfy the workload constraints).

Anderson does not explicitly teach upon determining that there is interdependence between at least some of the identified milestones: creating a group of computational milestones based on these interdependent milestones; and orchestrating a deployment plan for triggering each computational milestone in the group of milestones to be executed by the processor at a time relative to other identified computational milestones in the group of milestones, based on computational 2Application Serial No.: 15/789,940P201702808US01 (IBM.P0070US) milestones that are in a critical path of another computational milestone in the group of computational milestones completing processing by the processor at an expected completion time before a trigger of their dependent computational milestone; ranking computational milestones based on the determined rules and determined cost; and provisioning computing resources of a cloud by executing the deployment plan on the cloud based on the ranked computational milestones. Martinez in the analogous art of cloud computing teaches: 

orchestrating a deployment plan (paragraph 0025, discussing that the method further comprises: providing a user interface that allows a user to deploy or configure the infrastructure element; setting, through the user interface, a policy to the infrastructure element or to a computer workload that may be deployed on the infrastructure element; and applying the policy to the infrastructure element when the infrastructure element or computer workload is deployed within the virtual private cloud. The method further comprises: determining a reference design for the infrastructure element; and deploying the infrastructure element in the virtual private cloud according to the reference design; paragraph 0031, discussing that deploying the cloud-computing resource comprises deploying a pre-determined set of cloud-computing resources to optimize the computer workloads' performance; paragraph 0034, discussing a method and system for a virtualization environment adapted for development and deployment of at least one software workload, the virtualization environment having a metamodel framework that allows the association of a policy to the software workload upon development of the workload that is applied upon deployment of the software workload; paragraph 0154, discussing that FIG. 31 illustrates an exemplary deployment plan for the LAMP blueprint defined above, wherein the solid line paths represent the best-fit option based on the rank calculated for each of the nodes. The resulting deployment plan may be deployed without user interaction by taking these lowest ranked paths through the tree at each decision point. This will result in an optimal deployment based on the current design and policy constraints taking into consideration the current capacity, utilization, and performance of the underlying infrastructure. Alternately, the user may choose to review the set of available options and "tweak" or optimize the deployment plan to fit specific requirements by selecting an alternate branch, while still adhering to all design and policy constraints);

ranking computational milestones based on the determined rules and determined cost (paragraph 0070, discussing that builder module 29 may be configured to assemble, validate, and publish a cloud-computing service or computer workload for consumption (i.e., use) by a user. 

provisioning computing resources of a cloud by executing the deployment plan on the cloud based on the ranked computational milestones (paragraph 0025, discussing that the method further comprises: providing a user interface that allows a user to deploy or configure the infrastructure element; setting, through the user interface, a policy to the infrastructure element or to a computer workload that may be deployed on the infrastructure element; and applying the policy to the infrastructure element when the infrastructure element or computer workload is deployed within the virtual private cloud. The method further comprises: determining a reference 

Anderson is directed toward cloud computing. Martinez is directed toward system and method for a cloud computing abstraction with multi-tier deployment policy. Therefore they are deemed to be analogous as they both are directed towards cloud computing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson to include orchestrate a deployment plan, rank computational milestones based on the determined rules and determined cost, and provision computing resources of a cloud by executing the deployment plan on the cloud based on the ranked computational milestones, as taught by Martinez, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more comprehensive method by supporting robust, scalable, and efficient workflow management operations.

The Anderson-Martinez combination does not explicitly teach upon determining that there is interdependence between at least some of the identified milestones: creating a group of computational milestones based on these interdependent milestones; and orchestrating a deployment plan for triggering each computational milestone in the group of milestones to be executed by the processor at a time relative to other identified computational milestones in the group of milestones, based on computational 2Application Serial No.: 15/789,940P201702808US01 (IBM.P0070US) milestones that are in a critical path of another computational milestone in the group of computational milestones completing processing by the processor at an expected completion time before a trigger of their dependent computational milestone. Raikov in the analogous art of systems for executing deployment plans teaches:

upon determining that there is interdependence between at least some of the identified milestones: creating a group of computational milestones based on these interdependent milestones (paragraph 0036, discussing that a composition blueprint service (CBP) that enables customers to define their complex multi-machine systems including dependencies between components and software to install on each component…The CBP can construct a dependency tree for virtual computing system components and provision the components in order (i.e., creating a group of computational milestones based on these interdependent milestone upon determining that there is interdependence between at least some of the identified milestones) as each component transitions among a plurality of lifecycle states including allocation, provisioning, software installation, deallocation, continuing operations, etc.; paragraph 0042, discussing that , the services executing on the example VMs (virtual machines) 114 may have dependencies on other ones of the VMs 114; paragraph 0048, discussing that the example deployment plan generator 122 of the example application director 106 of FIG. 1 generates a deployment plan 128 based on the basic blueprint 126 that includes deployment settings for the basic blueprint 126 (e.g., virtual computing resources' cluster size, CPU, memory, networks, etc.) and an execution plan of tasks having a specified order in which virtual computing resources are provisioned and application components are installed, configured, and started; paragraph 0049, discussing that the example deployment director 124 coordinates with the VMs 114 to execute the tasks in an 

orchestrating a deployment plan (paragraph 0045, discussing that the example application director 106 of FIG. 1, which may be running in one or more VMs, orchestrates deployment of multi-tier applications onto one of the example deployment environments 112. As illustrated in FIG. 1, the example application director 106 includes a topology generator 120, a deployment plan generator 122, and a deployment director 124; paragraph 0048, discussing that the example deployment plan generator 122 of the example application director 106 of FIG. 1 generates a deployment plan 128 based on the basic blueprint 126 that includes deployment settings for the basic blueprint 126 (e.g., virtual computing resources' cluster size, CPU, memory, networks, etc.) and an execution plan of tasks having a specified order in which virtual computing resources are 

The Anderson-Martinez combination is directed toward workload management systems. Raikov is directed toward systems and methods for executing deployment plans. Therefore they are deemed to be analogous as they both are directed towards workload management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Anderson-Martinez combination to include upon determining that there is interdependence between at least some of the identified milestones: creating a group of computational milestones based on these interdependent milestones; and orchestrating a deployment plan, as taught by Raikov, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more robust system by determining dependencies between milestones, thereby providing a mechanism that facilitates the provisioning of computing resources based on the blueprint.

orchestrating a deployment plan, it does not explicitly teach  orchestrating a deployment plan for triggering each computational milestone in the group of milestones to be executed by the processor at a time relative to other identified computational milestones in the group of milestones, based on computational 2Application Serial No.: 15/789,940P201702808US01 (IBM.P0070US) milestones that are in a critical path of another computational milestone in the group of computational milestones completing processing by the processor at an expected completion time before a trigger of their dependent computational milestone. However, Wagner in the analogous art of systems for handling task execution teaches this concept (paragraph 0011: “The on-demand code execution system can further enable users to trigger execution of a task based on a variety of potential events.”; paragraph 0015, discussing enabling asynchronous tasks executing on the on-demand code execution system to be associated with a "deadline," indicating a predicted time at which a result of the task will be required by a dependent task. When an asynchronous, dependency task is called, the on-demand code execution system can determine a deadline for the task, and enqueue the task for execution by the deadline. For example, rather than executing the dependency task immediately, the on-demand code execution system may delay execution until the deadline is reached. Thus, execution of asynchronous tasks at the on-demand code execution system can be ordered (i.e., orchestrating a deployment plan for triggering each computational milestone in the group of milestones) to increase the efficiency at which the computing resources of the system are used; paragraph 0023, discussing that  components of the on-demand code execution system may trigger execution of tasks within the on-demand code execution system based on the data provided; paragraph 0075, discussing that while the interactions of FIG. 3A describe attachment of a notifier to a dependency process to enable resuming of a blocked task, the async controller 160 may additionally or alternatively resume a blocked task based on other criteria, such as the predicted blocking duration for the task. For example, rather than using a notifier to determine when to resume a task, the async controller 160 may resume a task on or before blocking of the task is expected to end (e.g., 10 n tasks are executing at a given time, a promise associated with the account may be dequeued and executed at a time that less than n tasks associated with the account are executing. In some instances, promises on the queue may be processed "lazily," such that they are called either after completion of the promise is required by a calling task, or at the last otherwise suitable time such that the promise is expected to complete processing prior to completion of the promise being required by a calling task (i.e., each milestone is triggered to be executed at a time relative to other identified computational milestones); paragraph 0086, discussing that the worker manager can execute the promise in the same manner as other tasks on the on-demand code execution system, such as by selecting a most appropriate execution environment for the task and executing code of the task within the execution environment. In some instances, the worker manager may select an execution environment for the promise based on a task dependent on the promise (e.g., such that both the promise and the dependent task execute in the same environment); paragraph 0089, discussing that the worker manager passes 


As per claim 2, the Anderson-Martinez-Raikov-Wagner combination teaches the computing device of claim 1. Anderson further teaches wherein the computing workload request includes a blueprint (paragraph 0081, discussing that the orchestration service may include various orchestration sub-services that collectively enable management over orchestrated workloads. For example, the orchestration service may be driven by a blueprint sub-service that defines related resources 114 provisioned for an orchestrated workload, which the workload management system may manage as a whole service including various different types of resources 114. Furthermore, a change management sub-service may enable audited negotiation 

As per claim 3, the Anderson-Martinez-Raikov-Wagner combination teaches the computing device of claim 2. Anderson further teaches wherein the computing workload request includes the rules and identification information of a cloud service consumer associated with the computing workload (paragraph 0003, discussing a system and method for intelligent workload management, and in particular, to a computing environment having a model-driven, service-oriented architecture for creating collaborative threads to manage workloads, wherein the management threads may converge information for managing identities and credentials, enforcing policies, providing compliance assurances, managing provisioned and requested services, and managing physical and virtual infrastructure resources, among other things; paragraph 0009, discussing that a system and method for intelligent workload management may generally provide a computing environment having a fluid architecture, whereby the computing environment may create common threads to manage workloads that converge information relating to user identities and access credentials, provisioned and requested services, and physical and virtual infrastructure resources, among other things; paragraph 0077, discussing that orchestrated virtualization may generally refer to implementing automated policy-based controls for virtualized services. For example, an orchestrated data center may ensure compliance with quality of service agreements for particular groups of users, applications, or activities that occur in the information technology infrastructure 110. The workload management system may 

As per claim 4, the Anderson-Martinez-Raikov-Wagner combination teaches the computing device of claim 1. Anderson further teaches wherein the rules are at least one of: received from a customer relations monitor (CRM) server; or extracted from the received computing workload request (paragraph 0012, discussing that the system and method for intelligent workload management may be used to manage workloads created in response to 

As per claim 5, the Anderson-Martinez-Raikov-Wagner combination teaches the computing device of claim 1. Anderson further teaches wherein identifying the computational milestones associated with the blueprint comprises: identifying one or more resources requested in the blueprint (paragraph 0076, discussing that the workload management system may further 

determining the computational milestones based on the one or more identified resources (paragraph 0082, discussing that to provide exemplary contexts for some of the orchestration sub-services noted above, the availability management sub-service may automatically migrate a virtual machine 114b to another physical host 114a in response to a service restart failing on a current physical host 114a more than a policy-defined threshold number of times.  With respect to the performance management sub-service, in response to determining that a service running at eighty percent utilization can be cloned, the service may be cloned to create a new instance of the service and the new instance of the service may be started automatically.  Furthermore, to 

As per claim 6, the Anderson-Martinez-Raikov-Wagner combination teaches the computing device of claim 1. Anderson further teaches wherein the computational milestones are defined in the extracted blueprint (paragraph 0081, discussing that the orchestration service may be driven by a blueprint sub-service that defines related resources 114 provisioned for an orchestrated workload, which the workload management system may manage as a whole service including various different types of resources 114. Furthermore, a change management sub-service may enable audited negotiation for service change requests, including the manner and timing for committing the change requests (e.g., within an approval workload 130). The sub-services may further include an availability management sub-service that can control and restart services in a policy-controlled manner, a performance management sub-service that enforces runtime service level agreements and policies, a patch management sub-service that automatically patches and updates resources 114 in response to static or dynamic constraints, and a capacity management sub-service that can increase or reduce capacities for resources 114 in response to current workloads; paragraph 0100, discussing that the model of the computing resources obtained in operation 220 may include various rack-mounted servers and/or blade servers, which may include multi-core processors, a multiple gigabyte local memory, a serial-attached Redundant Array of Independent Disks (RAID), Ethernet and Storage Area Network 

As per claim 7, the Anderson-Martinez-Raikov-Wagner combination teaches the computing device of claim 1. Anderson further teaches wherein identifying the computational milestones associated with the blueprint comprises: identifying one or more resources requested in the blueprint (paragraph 0077, discussing that orchestrated virtualization may generally refer 

comparing the one or more resources to reference computational milestones of a database (paragraph 0052, discussing that the compliance management service may obtain information for any resource 114 managed in the information technology infrastructure 110 from 

As per claim 8, the Anderson-Martinez-Raikov-Wagner combination teaches the computing device of claim 1. Anderson further teaches wherein a cost of a computational milestone relates to at least one of: a financial cost of an execution of the computational milestone; an estimated time to complete the computational milestone; or an estimated risk of the computational milestone (paragraph 0065, discussing that the storage replication and version management services may further provide replication services at a file level, which may enable the workload management system to control a location, an identity, and a replication technique for each file in the clustered file system 195. In addition, the storage replication and version management services may further enable the workload management system to manage storage costs and energy consumption (e.g., by controlling a number of copies created for any particular file, a storage medium used to store such copies, a storage location used to store such copies, etc.); paragraph 0070, discussing that the virtual distribution may include a tuned appliance, which may generally encapsulate an operating system and other data that supports a particular application. In addition, the virtual distribution may further include a workload profile encapsulating 

As per claim 11, the Anderson-Martinez-Raikov-Wagner combination teaches the computing device of claim 1. Anderson further teaches wherein execution of the orchestration engine by the processor further configures the computing device to perform an act comprising: upon completion of each computational milestone, reporting a result of the computational milestone (paragraph 0045, discussing that the model-driven architecture 100A and the service-oriented architecture 100B may provide preventative compliance assurance through a compliance management service that supports remediation in addition to monitoring and reporting. For example, when workloads move from data centers internal to the infrastructure 110 into third party processing centers, cloud computing environments, or other environments having reusable computing resource pools where services can be relocated, the workload management system may generate compliance reports 145 that indicate whether any constraints defined for the workloads have been satisfied. Thus, compliance may generally be defined to include 

As per claim 12, the Anderson-Martinez-Raikov-Wagner combination teaches the computing device of claim 1. Anderson further teaches wherein execution of the orchestration engine by the processor further configures the computing device to perform an act comprising: upon determining that a computational milestone of the identified computational milestones fails upon execution, allowing other computational milestones to execute without crashing the blueprint reporting a result of the computational milestone (paragraph 0082, discussing that to provide 

Claim 13 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 1, as discussed above. Further, as per claim 13 Anderson teaches  a non-transitory computer readable storage medium tangibly embodying a computer readable program code having computer readable instructions that, when executed, causes a computer device to carry out a method of assigning computing resources of a cloud by an orchestration engine (paragraph 0133, discussing that implementations of the invention may be made in hardware, firmware, software, or various combinations thereof. The invention may also be implemented as instructions stored on a machine-readable medium, which may be read and executed using one or more processing devices. In one implementation, the machine-readable medium may include various mechanisms for storing and/or transmitting information in a form that can be read by a machine (e.g., a computing device). For example, a machine-readable storage 

Claim 14 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 2, as discussed above.
Claim 15 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 3, as discussed above.
Claim 16 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 4, as discussed above.
Claim 17 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 5, as discussed above.
Claim 18 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 6, as discussed above.
Claim 19 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 7, as discussed above.

19.	Claims 10 and 20 are rejected under 35 U.S.C. 103 as unpatentable over Anderson in view of Martinez, in view of Raikov, in view of Wagner, in further view of Dobrev, Pub. No.: US 2018/0165122 A1, [hereinafter Dobrev].
As per claim 10, the Anderson-Martinez-Raikov-Wagner combination teaches the computing device of claim 1. Although not taught by the Anderson-Martinez-Raikov-Wagner combination, Dobrev teaches wherein ranking the computational milestones based on the determined rules comprises: in the deployment plan executing the computational milestones that do not violate the rules, in parallel (abstract, discussing that a disclosed example method to automate deployment of a software defined data center includes generating, by executing an instruction with at least one processor, a task list based on tasks provided in an automation plan to deploy the software defined data center; determining, by executing an instruction with the at least one processor, dependencies between the tasks prior to executing the tasks; determining, by executing an instruction with the at least one processor, whether a resource that is to be an output of a first one of the tasks exists before execution of the first one of the tasks; removing, by executing an instruction with the at least one processor, the first one of the tasks from the task list when the resource exists before execution of the first one of the tasks; generating an execution schedule, by executing an instruction with the at least one processor, based on the dependencies and ones of the tasks remaining in the task list; and executing, with the at least one processor, the ones of the tasks based on the execution schedule to deploy the software defined data center; paragraph 0040, discussing that deploying an SDDC manually without using any automation tools could take an end-user customer 30-40 days.  For an end-user customer to develop an automation tool, it would take several months to multiple years. As such, using prior techniques for end-user customers to deploy SDDCs requires more time than using examples disclosed herein.  Examples disclosed herein create more efficient task execution for deployments (e.g., deploying a virtual stack for an SDDC) in an automated manner by automatically arranging tasks to provide significant performance improvements over prior techniques.  For example, examples disclosed herein cause tasks to be executed in parallel whenever such parallelization opportunities exist, rather than executing them sequentially (e.g., as would be done using a (shell) script or using a prior automation tool). Examples disclosed herein also automatically exclude 

The Anderson-Martinez-Raikov-Wagner combination is directed toward cloud computing. Dobrev is directed toward methods and apparatus to automate deployments of software defined data centers. Therefore they are deemed to be analogous as they both are directed towards cloud computing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Anderson-Martinez-Raikov-Wagner combination to include wherein ranking the computational milestones based on the determined rules comprises: in the deployment plan executing the computational milestones that do not violate the rules, in parallel, as taught by Dobrev, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized 

Claim 20 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 10, as discussed above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
A. 	Shor, Pub. No.: US 2019/0066028 A1 – describes a method and system for generating and displaying a project management plan.
B.	Gupta et al., Pub. No.: US 2006/0010418 A1 – describes that chains feeding into milestones often change continuously. To account for this phenomena, the milestone chain includes activity dependencies and only resource dependencies on the critical chain.
C.	Combi, Carlo, Pietro Sala, and Francesca Zerbato. "Driving time-dependent paths in clinical BPMN processes." Proceedings of the Symposium on Applied Computing. 2017 – describes that the temporal distance between milestone events can influence the routing of the process flow.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE GARCIA-GUERRA whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like claim assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683
/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683